Citation Nr: 0943036	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  07-16 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Phoenix, Arizona



THE ISSUE

Entitlement to service connection for a myocardial 
infarction.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 




INTRODUCTION

The Veteran served on active duty from February 1964 and 
February 1968.  He had subsequent service in the United 
States Air Force Reserve from February 1968 to February 1970, 
in the Wyoming Air National Guard from April 1973 to August 
1973, and in the Kansas Air National Guard from August 1973 
to May 1974.  He thereafter served in the United States Air 
Force Reserve until he was assigned to the Retired Reserve 
Section in July 1994.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  

A hearing was held on June 12, 2009, in Phoenix, Arizona, 
before Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of the testimony is 
in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran suffered a myocardial infarction on December 
25, 1987.

3.  A myocardial infarction did not manifest during the 
Veteran's period of active duty service from February 1964 to 
February 1968 or within one year thereafter and has not been 
shown to have to be causally or etiologically related to that 
period of service.

4.  The Veteran has not been shown to have a myocardial 
infarction that was acquired during any period of ACDUTRA or 
INACDUTRA, and there was no permanent worsening of any 
underlying condition based on any occurrence or event during 
any period of ACDUTRA or INACDUTRA.


CONCLUSION OF LAW

A myocardial infarction was not incurred or aggravated in any 
period of active duty service, active duty for training 
(ACDUTRA), or inactive duty for training (INACDUTRA), nor may 
it be presumed to have been so incurred. 38 U.S.C.A. §§ 101, 
106, 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 
3.1, 3.6, 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008. T he amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. See 38 C.F.R. § 
3.159(b)(1).

In this case, the RO did provide the appellant with notice in 
November 2004, February 2005, April 2005, August 2005, and 
March 2006, prior to the initial decision on the claim in 
April 2006, as well as in April 2006 and December 2006.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the appellant 
in the notice letters about the information and evidence that 
is necessary to substantiate his claim for service 
connection.  Specifically, the November 2004 letter stated 
that in order to establish service connection the evidence 
must show that he had an injury in military service or a 
disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  Additionally, the April 2007 statement of 
the case (SOC) notified the Veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claim.

In addition, the RO notified the Veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the November 2004, February 2005, 
April 2005, and August 2005 letters indicated that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records.  The Veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
November 2004, February 2005, April 2005, and August 2005 
letters notified the Veteran that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  The November 2004 
letter also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the November 2004, 
February 2005, April 2005, and August 2005 letters informed 
the Veteran that it was his responsibility to ensure that VA 
received all requested records that are not in the possession 
of a Federal department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id.

In the present appeal, the Veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the March 2006, April 2006, and December 2006 letters 
informed him that a disability rating was assigned when a 
disability was determined to be service-connected and that 
such a rating could be changed if there were changes in his 
condition.  The letters also explained how disability ratings 
and effective dates were determined.  Following those 
letters, the RO readjudicated the Veteran's claim for service 
connection in the April 2007 statement of the case (SSOC).  
Thus, VA cured any defect in the notice before the case was 
transferred to the Board on appeal, and no prejudice to the 
appellant will result in proceeding with the issuance of a 
final decision. Prickett v. Nicholson, 20 Vet. App. 370, 377-
78 (2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).  Moreover, the Board concludes below 
that the Veteran is not entitled to service connection for a 
myocardial infarction.  Thus, any questions as to the 
disability rating or appropriate effective date to be 
assigned are rendered moot.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records from his period of service between 1973 and 1994 as 
well as all identified and available private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with his claim.  

The Board does acknowledge that the Veteran's complete 
service treatment records are not associated with the claims 
file.  In accordance with the law and regulations, however, 
the RO continued its efforts to obtain all relevant medical 
records until it was reasonably certain that such records did 
not exist or that further efforts to obtain those records 
would be futile.  In this regard, the Board notes that the RO 
did request the Veteran's service treatment records, and as 
noted above, those records were obtained and associated with 
the claims file for his period of service from 1973 to 1994.  
Another request was made in February 2005 for the Veteran's 
service treatment records for his active duty service from 
February 1964 to February 1968 and for his period of service 
in the United States Air Force Reserve from February 1968 to 
February 1970.  A response from the National Personnel 
Records Center (NPRC) indicated that the record needed to 
respond to the request was charged out of file and had not 
been returned.  It was suggested that another request be 
made.  The RO did make an additional request in April 2005.  
No response was received, and as a result, the RO made 
another attempt in June 2005.  

In addition, the RO made a request for active duty inpatient 
clinical records from McConnell Air Force Base hospital in 
Kansas for the period between January 1968 and December 1968.  
Such records have been obtained and associated with the 
claims file.

In January 2006, the RO sent a letter to the Headquarters of 
the Air Reserve Personnel Center (ARPC) requesting the 
Veteran's service records.  The ARPC did submit copies of 
some service personnel records, but it was noted that there 
were no medical records available.  

Meanwhile, the February 2005 letter informed the Veteran that 
VA had received some of his military medical records and that 
a request had been made for his service treatment records 
from his earlier period of service.  It was requested that he 
submit any military medical records that he may have in his 
possession.  Similarly, the April 2005 letter indicated that 
additional evidence was needed from the Veteran, including 
copies of his service treatment records for the period from 
February 1964 to February 1970.  To date, there has been no 
response.

In March 2006, the RO made a formal finding of unavailability 
of these outstanding service treatment records.  A March 2006 
letter informed the Veteran that numerous requests had been 
made for his service treatment records from the service 
department, but that his records could not be obtained.  He 
was asked to submit any military medical records that he may 
have in his possession.  He was also provided examples of 
evidence that could substitute for his service treatment 
records.  

Based on the foregoing, the Board concludes that VA has done 
everything reasonably possible to assist the appellant in 
obtaining his complete service treatment records.  The 
Veteran has not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  
Thus, the Board finds compliance with the applicable 
development procedures, and there is no indication that there 
is additional available evidence to substantiate the 
Veteran's claim that has not been associated with the claims 
folder.

The Veteran was also provided the opportunity to testify at a 
hearing before the Board, and he was afforded a VA 
examination in September 2005 in connection with his claim 
for service connection.  As will be discussed below, a VA 
examination was not necessary in this case because the 
medical evidence does not show that there was an event, 
disease, or injury in service to which a current disorder 
could be related. See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas 
v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  
In fact, as will be discussed below, the Veteran has stated 
that his myocardial infarction occurred in December 1987 when 
he was not on inactive or active duty for training, and he 
testified that there was no worsening during his subsequent 
service.  

VA has also assisted the Veteran throughout the course of 
this appeal by providing them with a SOC, which informed him 
of the laws and regulations relevant to his claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as 
cardiovascular-renal disease, may be also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. § 1111.  History 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition. 38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 
(1995).  To rebut the presumption of sound condition under 
section 1111 of the statute for disorders not noted on the 
entrance or enlistment examination, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable." 
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition. Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed.Cir. 2004); 38 U.S.C.A. § 
1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established in the 
action. Black's Law Dictionary 1067 (5th ed. 1979).  
Therefore, where the presumption of sound condition at 
entrance to service cannot be rebutted, the fact for which 
the presumption stands--that is, that the veteran was in 
sound condition at entry to service as to the disability for 
which he seeks service connection--must be assumed as a 
matter of law.  Accordingly, service connection may not be 
granted on the basis of aggravation of a preexisting disease 
or injury in such a case.  Rather, where the government fails 
to rebut the presumption of soundness under section 1111, the 
veteran's claim must be considered one for service incurrence 
or direct service connection. See Wagner, 370 F.3d at 1094, 
1096 (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence).

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease." 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition. 
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened. Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service. 38 C.F.R. § 3.306(b)(1).

The term "veteran" is defined, in relevant part, as "a 
person who served in the active military, naval, or air 
service . . . ." 38 U.S.C. § 101(2) (West 2002); 38 C.F.R. § 
3.1(d).  The term "active military, naval, or air service" 
includes active duty, any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty. 38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a), (d).

Thus, the definitional statute, 38 U.S.C.A. § 101(24), makes 
a clear distinction between those who have served on active 
duty and those who have served on active or inactive duty for 
training.  The effect is that an individual who has served 
only on active or inactive duty for training must establish a 
service-connected disability in order to achieve veteran 
status and to be entitled to compensation. See Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995).  Accordingly, the 
advantage of certain evidentiary presumptions, provided by 
law, that assist veterans in establishing service connection 
for a disability do not extend to those who claim service 
connection based on a period active or inactive duty for 
training (ACDUTRA or INACDUTRA). Id. at 470-471 (noting that 
the Board did not err in not applying presumptions of sound 
condition and aggravation to appellant's claim where he 
served only on active duty for training and had not 
established any service- connected disabilities from that 
period); McManaway, 13 Vet. App. at 67 (citing Paulson, 7 
Vet. App. at 469-70, for the proposition that, "if a claim 
relates to period of [ACDUTRA], a disability must have 
manifested itself during that period; otherwise, the period 
does not qualify as active military service and claimant does 
not achieve veteran status for purposes of that claim" 
(emphasis in McManaway)); see also Biggins v. Derwinski, 1 
Vet. App. 474, 479 (1991) (Steinberg, J., concurring).  Thus, 
the evidentiary burden is on the claimant to show that he or 
she became disabled from an injury or disease incurred in 
line of duty during ACDUTRA or from an injury incurred in 
line of duty during INACDUTRA.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a 
myocardial infarction.  Because the Veteran's complete 
service treatment records for his period active duty service 
are unavailable for review, the Board must base its decision 
on other available evidence.  There is no evidence indicating 
that the Veteran had any complaints, treatment, or diagnosis 
pertaining to any cardiovascular disorder between February 
1964 and February 1968 or for many years thereafter.  In 
fact, the Veteran himself has indicated that he was first 
treated for a myocardial infarction on December 25, 1987, 
which is corroborated by the medical evidence of record.  
Therefore, the Board finds that a myocardial infarction did 
not manifest during his active duty service from February 
1964 to February 1968 or within one year thereafter.  

With regard to the years-long evidentiary gap in this case 
between active service and the earliest manifestations of a 
myocardial infarction, the Board notes that a prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability. See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board 
must consider all the evidence including the availability of 
medical records, the nature and course of the disease or 
disability, the amount of time that elapsed since military 
service, and any other relevant facts in considering a claim 
for service connection. Id.; cf. Dambach v. Gober, 223 F.3d 
1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of 
medical records during combat conditions does not establish 
absence of disability and thus suggesting that the absence of 
medical evidence may establish the absence of disability in 
other circumstances).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role. See Jordan v. Principi, 17 Vet. App. 261 (2003) 
(Steinberg, J., writing separately) (noting that the absence 
of evidence may be considered as one factor in rebutting the 
aggravation part of the section 1111 presumption of 
soundness).

In addition to the lack of evidence showing that a myocardial 
infarction manifested during his period of active duty 
service from February 1964 to February 1068 or within close 
proximity thereto, the medical evidence of record does not 
link any current diagnosis to that period of the Veteran's 
military service.  As noted above, the record shows that 
there were no complaints, treatment, or diagnosis of such a 
disorder in service.  As such, there is no injury, disease, 
or event to which a current disorder could be related. See 38 
C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 
512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
in-service event, injury, or disease).  Therefore, the Board 
finds that a myocardial infarction did not manifest during 
the Veteran's active duty service or within one year of 
separation from that period of service and has not been shown 
to be causally or etiologically to an event, disease, or 
injury in service.

Turning to the Veteran's subsequent service in the United 
States Air Force and Wyoming and Kansas Air National Guard, 
the Board once again notes that there is no medical evidence 
showing that the Veteran had any pertinent complaints, 
treatment, or diagnosis until he sustained a myocardial 
infarction on December 25, 1987.  Indeed, an April 1973 
enlistment examination for the Wyoming National Guard found 
his heart and vascular system to be normal, and he denied 
having a medical history of pain or pressure in the chest; 
palpitation or pounding heart; heart trouble; and, high or 
low blood pressure at that time.  Similar findings were noted 
at the time of a January 1986 enlistment examination for the 
United States Air Force Reserve.  

The Veteran has indicated on numerous occasions, including in 
his August 2004 claim and June 2009 hearing testimony, that 
he subsequently sustained a myocardial infarction in December 
1987.  Private medical records do show that the Veteran 
developed chest pain and diaphoresis while shoveling snow on 
December 25, 1987.  He was taken to the hospital in critical 
condition, and his diagnosis was listed as an acute 
myocardial infarction.  He remained in the hospital until 
January 5, 1988, and it was recommended that he not return to 
work until after his follow-up appointment scheduled 
approximately six weeks later.  

There is no indication that the Veteran was serving on 
INACDUTRA or ACDUTRA on December 25, 1987.  Indeed, the 
Veteran himself admitted at his June 2009 hearing that he was 
not on INACDUTRA or ACDUTRA at that time.  As such, the Board 
finds that a myocardial infarction was not incurred during a 
period of active military service.  

The Board does observe the contention of the Veteran's 
representative that the Veteran's disorder was thereafter 
aggravated by his subsequent service in the United States Air 
Force Reserve.  Initially, the Board notes that the appellant 
is not entitled to a presumption of sound condition at 
entrance onto a period of active or inactive duty for 
training or to a presumption of aggravation during such 
period where evidence shows an increase in severity of a 
preexisting disease during such a period. 

In this case, the appellant clearly had a preexisting 
cardiovascular disorder at entrance onto all periods of 
ACDUTRA and INACDUTRA following his myocardial infarction in 
December 1987.  However, the Veteran himself testified at the 
June 2009 hearing that there was no documentation that his 
underlying cardiac condition had become worse between 1987 
and 1995.  Indeed, the medical evidence of record does not 
show that the Veteran's cardiovascular disorder underwent an 
increase in severity following the myocardial infarction in 
December 1987.  

In this regard, private medical records dated in February 
1988 indicate that the Veteran had a normal adaptive blood 
pressure and pulse response with an excellent exercise 
capacity.  There was some ST symptom changes, arrhythmia, and 
fatigue, but the Veteran was found to be clinically and 
negative for electrocardiographically negative for exercise-
induced ischemia.  

Additional private medical records dated in February 1988 
also documented the Veteran as being free of chest 
discomfort, shortness of breath, dizzy spells, and 
palpitations.  The treating physician believed that the 
Veteran was stable.  That same physician wrote a letter 
during the same month indicating that the Veteran was 
permitted to return to full-time military duty, except for 
field services.  

Additionally, private medical records dated in March 1988 
noted that the Veteran was doing well with the cardiac 
rehabilitation program and did not have any complaints of 
chest pain during exercises.

A May 1988 letter from the Veteran' private physician to a 
staff sergeant indicated that the Veteran had been under his 
care when he initially sustained an acute myocardial 
infarction on December 25, 1987.  He noted that he had last 
seen the Veteran for a clinical follow-up in February 1988 
and that he had been doing extremely well.  In particular, he 
noted that the Veteran had completed 12 minutes of a maximal 
stress Bruce Exercise Protocol without any chest discomfort 
or shortness of breath.  He believed that the Veteran could 
return to reserve status duty without restriction.  

The administrative director of a private cardiac 
rehabilitation program also sent a letter to the Veteran's 
staff sergeant in May 1988.  She indicated that the Veteran 
had made an extremely healthy recovery since his myocardial 
infarction in December 1987.  In particular, she noted that 
he had made many positive lifestyle changes, and in her 
professional opinion, led a healthier and more satisfying 
lifestyle than he did prior to the infarction.  The director 
also stated that the Veteran was able to perform a very high 
workload that most individuals who never experienced a 
myocardial infarction could not undertake comfortably on a 
regular basis.  She concluded that the Veteran should be able 
to perform any duty assigned.  

The Veteran was provided a medical evaluation board 
examination in May 1988 during which time it was noted that 
he had had an acute myocardial infarction.  A clinical 
evaluation found his heart and vascular system to be normal, 
but his qualification for worldwide service was questionable.  
A physical profile serial report dated that same month 
indicated that he was restricted pending a final disposition 
of his case.  

Private medical records dated in June 1988 noted that the 
Veteran had reported having substernal aching discomfort 
while exercising on a treadmill at cardiac rehabilitation, 
which was consistent with angina pectoris.  He also had non-
exercise associated chest discomfort at the end of the day, 
but the treating physician did not believe that the 
symptomatology was cardiac in origin.  

A July 1988 physical profile serial report indicates that 
that the Veteran had world-wide qualification, but that he 
was restricted to desk duty only.  Another profile report 
dated later month indicated that the Veteran needed to be 
cleared by his service medical unit prior to any deployment 
or TDY away from his home station or active duty orders over 
30 days.  It was also noted that any significant change in 
his medical status would be cause for reevaluation.

In October 1988, the Veteran signed a medical certificate 
stating that he did not have a medical defect, disease, or 
disability that would disqualify him from full military duty.

Subsequent private medical records dated in December 1988 
noted that the Veteran did not have any chest discomfort.  
The treating physician believed that the Veteran was doing 
well at that time.  

In addition, private medical records dated in December in 
December 1989 and December 1990 noted that the Veteran had 
been seen for a cardiovascular follow-up on both occasions.  
He did not have any chest pain, shortness of breath, or dizzy 
spells at either time.  Following an examination, the 
physician stated in December 1989 that the Veteran was quite 
stable, and in December 1990, the physician was extremely 
pleased to see how well the Veteran had done under the 
circumstances.

The Veteran's private physician later wrote a letter in 
January 1991 commenting that he had done exceedingly well.  
He stated that there was no evidence of any reduced blood 
supply to the heart and that the Veteran's exercise tolerance 
was satisfactory.

In addition, an April 1991 letter from the Veteran's private 
physician stated that he was free of any cardiac ischemic 
event since December 25, 1987, and could be deployed for 
military purposes, throughout the world as the need may 
arise.  A similar letter was submitted by another private 
physician that same month stating that the Veteran had 
responded well to treatment since his myocardial infarction.  
He indicated that the Veteran's recent cardiac evaluation 
revealed no evidence of any significant extra risk from 
travel away from home.  The latter physician also commented 
that the Veteran could continue with his Reserve activities 
to the limits of his exertional ability.

A December 1991 letter from the Veteran's private physician 
once again noted that the Veteran was not experiencing any 
dizziness, shortness of breath, palpitations, or angina.  He 
stated that the Veteran had done well since his myocardial 
infarction in December 1987.  

A June 1992 letter from the Veteran's private physician 
indicated that the Veteran's wife had noted that the Veteran 
had experienced nocturnal sweating, which may have been a 
symptom similar to that which occurred prior to his heart 
attack.  However, it was noted that the Veteran did not have 
any chest discomfort at that time.

Moreover, service treatment records dated in February 1993 
noted that the Veteran had sustained a myocardial infarction 
in 1987, but indicated that he was presently asymptomatic and 
had received clearance.  It was noted that he would provide a 
yearly letter from his private physician detailing his 
present physical condition.  

A February 1993 letter from the Veteran's private physician 
indicated that he was free to participate in active reserve 
training.  

The Veteran was afforded a periodic examination in February 
1993.  Despite his reported medical history of heart trouble 
involving a myocardial infarction in December 1987, a 
clinical evaluation found his heart and vascular system to be 
normal.  He was also considered qualified for worldwide duty.

A December 1993 letter from the Veteran's physician indicated 
that he had been seen for a cardiovascular follow-up.  The 
Veteran did not complain of any shortness of breath, 
palpitations, or chest discomfort.  

Private medical records dated on December 1995 also 
documented the Veteran as having a normoadaptive blood 
pressure and pulse response without ST changes and arrythmia.  
Although he had shortness of breath, he had a normal exercise 
tolerance.  He was found to be clinically and 
electrocardiographically negative for exercise-induced 
ischemia.

A December 1995 letter from the Veteran's private physician 
indicated that the Veteran had recently experienced chest 
discomfort.  However, it was noted that the Veteran had done 
well otherwise.  There was no chest discomfort, palpitations, 
or shortness of breath in the interm, and his vital signs 
were unremarkable.  The physician believed that the Veteran 
was doing quite well.  

In addition, the Veteran was afforded a VA examination in 
September 2005.  The examiner reviewed the claims filed, 
including the medical records, and noted that the Veteran 
suffered a myocardial infarction in December 1987 from which 
he recovered and was able to return to his reserve status and 
resume his previous occupation as a loan officer.  The 
Veteran did not describe any shortness of breath, fatigue, 
dizziness, syncope, or history of congestive heart failure 
since his recovery from the myocardial infarction in December 
1987.  He also denied having any interference with his usual 
occupational activities until the time of his retirement or 
any interference with his activities of daily living on 
account of his heart condition.  Following a physical 
examination and diagnostic testing, it was noted that he had 
a normal sinus rhythm and stress test.  He had a regular 
heart rate and rhythm without any murmur, gallop, or rub.  
There was no JVD or carotid bruits.

Based on the foregoing, the medical evidence does not 
establish that the Veteran's myocardial infarction underwent 
a chronic worsening or permanent increase in severity.  
Indeed, as previously noted, the Veteran himself testified 
that there was no documentation of any worsening of his 
disorder.  As such, the Board finds that that the Veteran's 
myocardial infarction sustained on December 25, 1987, was not 
aggravated by his subsequent service.  Accordingly, the Board 
concludes that service connection for a myocardial infarction 
is not warranted.


ORDER

Service connection for a myocardial infarction is denied.





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


